UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-00862 The Growth Fund of America, Inc. (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (415) 421-9360 Date of fiscal year end: August 31 Date of reporting period: August 31, 2010 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders The Growth Fund of America [photo of a man standing in a field - a silo in the background] Special feature How GFA builds its portfolio for the long term u See page 6 Annual report for the year ended August 31, 2010 The Growth Fund of America® invests in a wide range of companies that appear to offer superior opportunities for growth of capital. This fund is one of the 30 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2010 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 5.75%maximum sales charge % % % The total annual fund operating expense ratio was 0.69% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 27 and 28 for details. Results for other share classes can be found on page 3. Equity investments are subject to market fluctuations. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: The U.S. economy moved in fits and starts during the 12 months ended August 31, 2010. The first part of the fiscal year was positively impacted by the restocking of inventories across different sectors of the economy, the government’s stimulus package for housing and the Federal Reserve’s accommodative position of almost zero short-term interest rates. The first six months were generally good for stocks with a handful of corrections. Then in April, the economy began to peak after the stimulus ended and the refilling of inventories began to dissipate. The market fell in May and June, recovered in July and fell again in August. In this volatile environment, The Growth Fund of America (GFA) posted a total return of 3.2%. On a relative basis, the fund lagged the 4.9% return of the unmanaged Standard & Poor’s 500 Composite Index, a broad measure of the U.S. stock market. As shown in the chart below, the fund also lagged three of the four Lipper indexes we use to measure GFA’s progress. While these short-term results modestly trailed the market, over longer periods, GFA continues to outpace the market and its comparable Lipper peer group indexes. For the 10 years ended August 31, 2010, a difficult period which included two severe market declines, the fund posted an average annual return of –0.5%, compared with the –1.8% of the S&P 500. Over 20 years, GFA produced an average annual total return of 10.6%, compared with 8.3% for the S&P 500. For its nearly 37-year lifetime, GFA had an average annual total return of 13.3%, compared with 10.1% for the S&P 500. We remain confident that our investment approach and processes can continue to deliver consistently superior long-term investment results for our shareholders. [Begin Sidebar] Results at a glance Total returns for periods ended August 31, 2010, with all distributions reinvested Total returns Average annual total returns 1 year 5 years 10 years 20 years Lifetime1 The Growth Fund of America (Class A shares) % % –0.5 % % % Standard & Poor’s 500 Composite Index2 –0.9 –1.8 Lipper Capital Appreciation Funds Index3 –1.6 Lipper Growth Funds Index3 –1.5 –3.8 Lipper Large-Cap Core Funds Index3 –0.9 –2.5 — 4 Lipper Large-Cap Growth Funds Index3 –1.0 –5.8 — 4 1 Since Capital Research and Management Company (CRMC) began managing the fund on December 1, 1973. 2The S&P 500 is unmanaged and its results do not reflect the effect of sales charges, commissions or expenses. 3Lipper indexes do not reflect the effect of sales charges. 4This Lipper index was not in existence when CRMC began managing the fund. [End Sidebar] [photo of a man standing in a field - a silo in the background] [Begin Sidebar] In this report Special feature 6 How GFA builds its portfolio for the long term Contents 1 Letter to shareholders 4 The value of a long-term perspective 12 Summary investment portfolio 18 Financial statements 35 Board of directors and other officers [End Sidebar] Investment results analysis Rising gold prices boosted returns for metals and mining companies such as Barrick Gold, the fund’s fourth-largest holding (+34.8%), and Newmont Mining (+52.6%). Apple, the fund’s fifth-largest holding (+44.7%) was aided by strong sales of its iPhone and the successful launch of its new iPad. Consumer stocks such as McDonald’s (+29.9%) and Coca-Cola (+14.7%) helped because they showed stability in an uncertain time. Fund investments outside the United States contributed modestly to returns. Health care companies such as Boston Scientific, a maker of medical supplies and devices (–55.8%), and drug manufacturer Gilead Sciences (–29.3%) detracted from results because of company-specific problems. During the year, Boston Scientific had a surprise recall and sales suspension of its implantable heart defibrillators. Information technology companies, which make up the largest investment sector for the fund, continued to have a significant impact on returns. While some companies helped, other large holdings such as Google (–2.5%), Oracle (+0.05%), Microsoft (–4.8%) and Cisco Systems (–7.2%) mildly detracted from results. The fund’s cash investments also proved to be a mild drag on returns. Negative news was plentiful during the past fiscal year with headlines about rising unemployment; widening state, local and federal budget deficits; and debt problems in Greece, Spain and the rest of Europe. Offsetting some of this is the fact that a growing number of companies have repaired their balance sheets, reduced their cost structures and have adjusted well to changes in the economy. In other words, the macro portion has not been encouraging, but at the micro level of individual companies, improvement is sometimes evident. One of our challenges as fundamental researchers is to identify high-quality companies that have made these adjustments and are selling at reasonable valuations so we can make good long-term investments. Our feature story on page 6 describes how we try to accomplish this goal. Looking ahead For the next 12 months, it appears that jobs, housing and consumer spending will continue to be slow to recover. In addition, local, state and possibly federal governments may well be cutting public spending in the future in an attempt to balance their budgets. All of this will help to keep a lid on economic growth. But the stock market does not exactly correlate with the economy because it anticipates future developments. So we will be searching for healthy companies, selling at reasonable valuations in an environment in which we will also be cautiously aware of remaining volatility. Fund announcements Mike Shanahan, long-time portfolio counselor for the fund with 45 years of investment experience, has retired as a GFA portfolio counselor after a distinguished career. He will continue in an executive position for Capital Research and Management Company, investment adviser to the American Funds. We thank him for his many contributions to the fund. In addition, we are pleased to announce that three proven investment professionals have been named portfolio counselors of The Growth Fund of America. They are Terry McGuire, Brad Vogt and Dylan Yolles. The three together have a total of 48 years of investment experience. It is for occasions such as this that GFA’s multiple portfolio counselor system was designed. The 12 portfolio counselors are generalists who invest broadly. Each is allocated a portion of the portfolio to manage in line with the fund’s broad strategy of investing in companies that appear to offer superior opportunities for growth. Each brings his or her own unique talents and viewpoints, which add greatly to the diversity of thought in the fund. The final portion of the fund, up to one-fourth of the fund’s assets, is managed by a group of experienced investment analysts that specialize in individual industries. With government decisions on taxation and regulation, as well as mid-term elections looming in the coming months, we will be monitoring events closely. As always, we will be using our fundamental research with a global perspective and uniquely long-term approach to navigate the challenging times ahead. We welcome our new shareholders and we thank our veteran shareholders for their continuing confidence in The Growth Fund of America. Cordially, /s/ James F. Rothenberg James F. Rothenberg Vice Chairman of the Board /s/ Donald D. O’Neal Donald D. O’Neal President October 5, 2010 For current information about the fund, visit americanfunds.com. Other share class results unaudited Classes B, C, F and 529 Fund results shown are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Average annual total returns for periods ended September 30, 2010 (the most recent calendar quarter-end): 10 years1/ 1 year 5 years Life of class Class B shares2 Reflecting applicable contingent deferred sales charge (CDSC), maximum of 5%, payable only if shares are sold within six years of purchase % % % Not reflecting CDSC Class C shares — first sold 3/15/01 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase Not reflecting CDSC Class F-1 shares3 — first sold 3/15/01 Not reflecting annual asset-based fee charged by sponsoring firm Class F-2 shares3 — first sold 8/1/08 Not reflecting annual asset-based fee charged by sponsoring firm — –2.91 Class 529-A shares4 — first sold 2/15/02 Reflecting 5.75% maximum sales charge Not reflecting maximum sales charge Class 529-B shares2,4 — first sold 2/15/02 Reflecting applicable CDSC, maximum of 5%, payable only if shares are sold within six years of purchase Not reflecting CDSC Class 529-C shares4 — first sold 2/15/02 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase Not reflecting CDSC Class 529-E shares3,4 — first sold 3/1/02 Class 529-F-1 shares3,4 — first sold 9/16/02 Not reflecting annual asset-based fee charged by sponsoring firm 1Applicable to Class B shares only. All other share classes reflect results for the life of the class. 2These shares are not available for purchase. 3These shares are sold without any initial or contingent deferred sales charge. 4Results shown do not reflect the $10 account setup fee and an annual $10 account maintenance fee. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 27 and 28 for details that include expense ratios for all share classes. For information regarding the differences among the various share classes, refer to the fund’s prospectus. The value of a long-term perspective How a $10,000 investment has grown Fund results shown are for Class A shares and reflect deduction of the maximum sales charge of 5.75% on the $10,000 investment.1 Thus, the net amount invested was $9,425.2 Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Average annual total returns based on a $1,000 investment (for periods ended August 31, 2010)* 1 year 5 years 10 years Class A shares –2.73
